Title: Isaac A. Coles to Thomas Jefferson, 10 June 1811
From: Coles, Isaac A.
To: Jefferson, Thomas


          
            Dear Sir,
            Enniscorthy June 10th 1811.
          
           I have been intending for some days to visit Monticello, & have been prevented from doing so by indisposition which has confined me at Home, & which I fear may still prevent me from executing my intention;—If however I am not worse I will be with you on Wednesday—
           The mourning Bride has not flourished well in our Garden, & I send 2 bulbs which were all that could be safely taken from the only remaining bunch of which we were certain—from another, which the Gardener believed to be mourning bride, I have also sent a few roots, around which, to distinguish them from the others, I directed him to fold a rag—As they are taken up with the hard earth adhereing to them, I have no doubt but that they will succeed perfectly—
          With sincere and respectful attachment
          
            I am Yrs
 
            
 I. A. Coles
          
        